856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hazel C. REED, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3453.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN JACOB WEBER, District Judge.*

ORDER

2
This matter is before the court upon consideration of the respondent's motion to dismiss the appeal for lack of jurisdiction because of a late petition for review.  Petitioner's letter dated May 23, 1988, was filed on June 22, 1988, as a motion for leave to proceed in forma pauperis.


3
A review of the record and file indicates that the decision of the Benefits Review Board (Board) was filed November 19, 1987.  By letter dated January 7, 1988, and received by the Board on January 12, 1988, petitioner advised of her desire to have her "case reviewed again."    The Board advised petitioner by letter dated May 16, 1988, that the Board had no jurisdiction to consider the request for an appeal but that an appeal could be taken by filing a request for an appeal directly with the appropriate United States Court of Appeals.  A petition for review was filed in this court on May 25, 1988.


4
This court lacks jurisdiction in this appeal.  A petition for review must be filed in the court of appeals within 60 days of the Board's decision as provided by 33 U.S.C. Sec. 921(c).  Fed.R.App.P. 15(a) governing review of agency orders, does not allow a court of appeals to accept the date a letter or petition was received by the Board as the date of filing in the court.   Danko v. Director, Office of Workers' Compensation Programs, 846 F.2d 366 (6th Cir.1988) (per curiam);  Bolling v. Director, Office of Workers' Compensation Programs, 823 F.2d 165 (6th Cir.1987) (order).  The May 25, 1988, petition for review of the November 19, 1987, decision of the Board was four months late.


5
It is ORDERED that the motion to dismiss be granted, the motion to proceed in forma pauperis be denied, and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Herman Jacob Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation